Citation Nr: 1227968	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  09-50 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure. 

2.  Entitlement to service connection for residuals of a head injury, to include traumatic brain injury, temporal lobe damage, and micropsia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1972 to August 1976, with service in Cambodia and Thailand, and in the United States Air Force from February 1979 to March 1979. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).  In pertinent part of that rating decision, the RO denied the benefits sought on appeal.    

The Board notes that also in the April 2009 rating decision, the RO denied the claim for entitlement to service connection for posttraumatic stress disorder (PTSD).  The Veteran initiated an appeal as to the denial of his claim.  After additional development of the claim, the RO, in an April 2012 rating decision, awarded service connection for PTSD and assigned a 50 percent rating, effective from August 13, 2008.  The Veteran has not yet appealed that rating decision, and the claim is not on appeal. 

The issue of entitlement to service connection for residual of a head injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Laboratory findings of glucose intolerance are noted in the record, but a diagnosis of diabetes mellitus, including type II, is not demonstrated by the evidence of record.





CONCLUSION OF LAW

Diabetes mellitus, including type II, was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b). VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, VA sent a letter to the Veteran in December 2008 that addressed the elements concerning his claim for service connection for diabetes mellitus as due to herbicide exposure.  The letter informed the Veteran of what evidence is required to substantiate the claims, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  VA also informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran.  

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  

The Veteran has not been afforded a VA compensation examination in conjunction with his claim.  Here, the Board finds that such an examination is not necessary to render a decision under the circumstances of this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R.                   § 3.159(c)(4)(i). 

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id., 20 Vet. App. at 81. 

Here, a VA examination under the standards of McLendon is not warranted in this case.  First, since the Veteran has not received a diagnosis of diabetes mellitus, type II, the first prong of the McLendon test has not been established.  The laboratory finding of glucose intolerance is noted in the record, but it did not result in a diagnosis of diabetes mellitus, type II, or any association of this diagnosis or accompanying symptoms with his military service.  Also, his other claimed disability was first identified many years after his military service had ended; in other words, there is no evidence of a relevant event, disease or injury during his service, also no evidence that a chronic disease was present within one year of his discharge from service to a compensable degree, and no indication that any of these claimed disability is associated with his military service.  Therefore, the second and third prongs of the McLendon test have not been met.  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when determining whether a VA examination is required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability). Accordingly, the Board finds that no further development of these claims is necessary to meet the requirements of the VCAA.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Pertinent VA law and regulations provide that a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a) (6)(iii).  Those diseases that are listed at 38 C.F.R. § 3.309(e) shall be presumptively service connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.  

Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).  For skin conditions like chloracne or other acneform disease consistent with chloracne, it becomes manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent in order to fall within the presumptive provisions.  Id.; 3.309(e).

The provisions for presumptive service connection, however, do not preclude a claimant from establishing service connection with proof of actual direct causation, on the basis that his exposure to Agent Orange led to the development of the claimed disability after service.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran claims that he developed diabetes mellitus, type II, as a result of having been exposed to herbicides while stationed in Thailand and Cambodia during his first period of service.  

The Veteran's service records do not reflect service in Vietnam.  In addition, while the record indicates that the Veteran was involved in military operations in Cambodia during his active service, there is no legal authority establishing presumptive herbicide exposure for service in Cambodia.  See 38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii), (iv).

The records do show that the Veteran served as a translator and was stationed at Radio Research Field Station, near the Udorn Royal Thai Air Force Bases, in Thailand, from July 1974 to June 1975.  His decorations included the National Defense Service Medal. 

VA's Compensation & Pension Service (C&P) has issued information concerning the use of herbicides in Thailand during the Vietnam War.  In a May 2010 bulletin, C&P indicated that it has determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Based Defense in Thailand. Although DOD indicated that the herbicide use was commercial in nature rather than tactical (such as Agent Orange), C&P has determined that there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant, were used.  VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C. ("M21-1MR").

Given this information, C&P has determined that special consideration should be given to veterans whose duties placed them on or near the perimeters of Thailand military bases.  Consideration of herbicide exposure on a "facts found or direct basis" should be extended to those veterans.  Significantly, C&P stated that "[t]his allows for presumptive service connection of the diseases associated with herbicide exposure."  The May 2010 bulletin identifies several bases in Thailand, including U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  C&P indicated that herbicide exposure should be acknowledged on a facts found or direct basis if a United States Air Force veteran served at one of the air bases as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS, performance evaluations, or other credible evidence.  However, this applies only during the Vietnam era, from February 28, 1961, to May 7, 1975.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

Here, the service personnel records do not contain affirming evidence showing that the Veteran served as a military policeman or near the air base perimeter while stationed near the Udorn Royal Thai Air Force Bases, in Thailand.  Additionally, there is no evidence or lay statements for or against a finding that the Veteran's duties as a translator while stationed in Thailand required the Veteran to be near the air base perimeter.  A December 2008 response from the the National Personnel Records Center (NPRC) shows that there is no record of exposure to herbicide for this Veteran.  Other than the Veteran's general reports of herbicide exposure, there is no evidence of record that demonstrates on a factual basis that the Veteran was exposed to herbicides while stationed in Thailand.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.  

Even if the Veteran is found to have been exposed to an herbicide agent during his military service, service connection is warranted for diabetes mellitus, because a diagnosis of diabetes mellitus, including type II, is not demonstrated by the evidence of record.

Service connection for diabetes mellitus, including type II, is not warranted because the Veteran has not satisfied the most fundamental requirement of this claim, which is establishing he has the claimed condition.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof the Veteran has the claimed disability, there can be no valid claim because there is no current disability to attribute to his military service, regardless of the specific basis of the claim).  "Disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions. 38 C.F.R. § 4.1; Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439, 448  (1995).  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

Training Letter 00-06 issued by VA's Compensation and Pension Service provides guidelines as to how diabetes mellitus is generally diagnosed.  See Training Letter 00-06, pg. 4 (July 17, 2000).  In 1997, the Expert Committee on the Diagnosis and Classification of Diabetes Mellitus named three ways to diagnosis diabetes. (1) Symptoms of diabetes (such as polyuria, polydispia, and unexplained weight loss) plus casual plasma glucose greater than 200 mg/dL (11.1 mmol/L), where casual means any time of day, without regard to meals. (2) Fasting plasma glucose (FPG) greater than 126 mg/dL (7.0 mmol/L), where fasting is defined as no caloric intake for at least 8 hours. (3) Glucose greater than 200 mg/dL (11.1 mmol/L) after 75-g glucose load. This is not recommended for routine clinical use.  Any of these is sufficient for a diagnosis of diabetes, but should be confirmed by repeat testing on a separate day. 

Impaired glucose tolerance (IGT) is a category that refers to those with fasting plasma glucose greater than 110 but less than 126.  This group is at increased risk for diabetes.  See Training Letter 00-06, pg. 4.  Hemoglobin A1C, otherwise known as A1C or glycoslated hemoglobin, is used to monitor diabetes mellitus and the effectiveness of treatment.  With AIC, 6 percent is considered normal.  The goal of treatment is a level of less than 7 percent.  See Training Letter 00-06, pg. 5. 

In this instance, a review of the VA treatment records shows that the Veteran has been monitored for glucose interolerance since November 2008.  Later VA treatment records through April 2012 continue to reveal findings of glucose intolerance, and there is no indication that the Veteran has been diagnosed with diabetes mellitus, including type II.  

The most recent VA laboratory results indicate that the Veteran's A1C was 6.1  percent, which was noted to be high, in June 2010.  This finding demonstrates slightly above normal level, but only indicates the effectiveness of his treatment involving healthy lifestyle choices.  In October 2011, the Veteran's glucose was 107 mg/dL, and later in November 2011, his glucose was 112 mg/dL, both of these findings were noted to be high. The Board notes that it is unclear if these blood glucose levels were taken with fasting or casual, but none is greater than 126 mg/dL, which is indicative of diabetes.

Here, evidence of record does not indicate that the Veteran currently has diabetes mellitus.  The findings of glucose intolerance are not equivalent to a diagnosis of diabetes mellitus, including type II.  Waugerman v. Shinseki, No. 08-2685, slip op. at 4 (Ct. Vet. App. Feb. 4, 2011), citing Dorland's at 1960 (defining "impaired glucose tolerance" as "a term denoting values of fasting plasma glucose or results of an oral glucose tolerance test that are abnormal but not high enough to be diagnostic of diabetes mellitus") (emphasis added); and Smith v. Derwinski, 1 Vet. App. 235, 238  (1991) ("Courts may take judicial notice of facts not subject to reasonable dispute." (citing Fed.R.Evid. 201 (b))).  The Board notes that Waugerman is referenced not as a precedent, but rather just a definition of a fact not subject to reasonable dispute. Impaired fasting glucose is simply a clinical laboratory finding and therefore not a disease or disability within the applicable law and regulations providing for service connection.

While glucose intolerance can be a sign of diabetes mellitus, such has not been shown in this case.  The existence of a current disability is the cornerstone of a claim for VA disability benefits.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).   Therefore, in the absence of a current disability involving diabetes mellitus, there is no valid claim.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

In reaching this decision, the Board points out that diabetes mellitus, including type II, is not the type of condition that is readily amenable to just lay diagnosis or probative comment on its characteristic symptoms or etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462  (2007) (reiterating this axiom in a claim for rheumatic heart disease).  Rather, as mentioned, a diagnosis of this condition is based on the results of objective data - such as blood pressure monitoring, blood sugar (glucose) level, cholesterol level, family history, etc.  So there has to be supporting medical evidence indicating the Veteran has this condition, not merely his personal belief or claim that he does, no matter how sincere.  See Davidson v. Shinseki, 581 F.3d 1313  (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376  (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310  (2007); and Falzone v. Brown, 8 Vet. App. 398, 405  (1995).  Here, none of the medical treatment records reflects a finding beyond glucose intolerance.  

Under the circumstances, the Veteran has not met the regulatory requirements to establish service connection for diabetes mellitus and service connection must be denied.  The preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure, is denied. 

REMAND

The Board has recharacterized the issue of entitlement to service connection for temporal lobe damage more broadly to include entitlement to service connection for residuals of head injury pursuant to Clemons v. Shinseki, 23 Vet. App. 1(2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  This issue of residuals of a head injury also includes the matters of traumatic brain injury and micropsia.  Since the Board cannot competently ascribe the Veteran's reported symptomatology to temporal lobe damage rather than to head injuries, for the purposes of this appeal the issue on appeal has been broadened. 

The Board finds that remand is warranted to afford the Veteran a new VA examination and to obtain additional medical records. 

On remand, a new VA examination should be performed by a VA neurologist or a physician with a similar background or specialty relevant to assessing possible residuals of a head injury.  The examiner should assess the likelihood that the Veteran's current temporal lobe damage are related to the headaches, dizziness, and eye problems he reported during active service, whether or not due to a head injury.  The examiner should also address whether the Veteran's micropsia was caused or aggravated by his period of service, to include by the head injury he sustained during active service.  A complete rationale must be provided.

The examiner should carefully review the claims file and consider the following evidence.  An August 1972 entrance examination is negative for any head or neurologic abnormalities, and it was noted that the Veteran had a defective vision and required the use of glasses.  His eyes were evaluated as normal and his visual acuity at the time was 20/100 in his right eye (OD) and 20/200 in his left eye (OS), and it was 20/20 with correction in his right eye (OD) and 20/25 with correction in his left eye (OS). Later service treatment records show that the Veteran reported that he had been diagnosed with micropsia as a child.  

The Veteran reports that he was involved in a helicopter crash in May 1975.  The Veteran's service records confirm that he was involved in the Mayaguez Operation, and research performed by the United States Army Intelligence and Security Command revealed that the majority of helicopters involved in this operation were damaged or destroyed by enemy first on May 15, 1975.  VA has conceded that the helicopter that the Veteran was riding on had a hard landing on May 15, 1975.  A May 19, 1975 service treatment record shows that the Veteran presented with complaints of persistent ringing in his ears and headaches after riding in a helicopter and being exposed to helicopter engines and gunfire.  

A January 1976 service treatment record shows that the Veteran presented with complaints of dizziness and "sees everything smaller than actually is."  In May 1976, it was noted that the Veteran presented with complaints of a "bizarre" migraine episode with micropsia.  A June 1976 service treatment record shows that the Veteran reported that prior to 1973 he had experienced three attacks of micropsia, but he had been asymptomatic until June 1975, when he began suffering from attacks.  During the past year, he reported experiencing an escalating frequency of attacks to where he was having attacks more than once a week in April 1976.  

A  July 1976 separation examination is negative for any abnormalities of the head or other abnormalities.  However, it was noted that the Veteran had micropsia.  Also on the Veteran's associated report of medical history, he indicated that he suffered from dizziness or fainting spells and eye trouble.  A neurologic consultation report performed in conjunction with the Veteran's separation examination shows a diagnosis of micropsia, but the examining neurologist found no indication of a history of psychomotor seizures.  It was noted that the Veteran had a history of seizures as a newborn and micropsia since he was ten years old.  Reportedly, he experienced episodes of micropsia more frequently in past year.  There were no abnormalities observed on physical examination and the Veteran was instructed to seek treatment is seizure symptoms occur.  

A November 1978 entrance examination for the United States Air Force is negative for any abnormalities, to include abnormalities of the head and neurologic system.  In his March 1979 report of medical history, the Veteran denied any medical problems, including headaches, dizziness, or fainting spells, and indicated that he was in good health.  A separation examination is not of record for this period of service.

VA treatment records starting in 2008 show that the Veteran was evaluated by the neurologic clinic on several occasions, and at each one, he presented with different symptom.  These include reports of various symptoms such as limb weakness, aphasia, double vision, tremor, and loss of consciousness.   It was felt that his symptoms were attributable to other medical conditions, such as temporal lobe damage, seizures, and Graves's disease, and provision thoughts regarding a history of traumatic brain injury was provided. 

On remand, the RO/AMC should also send the Veteran a letter requesting him to identify any relevant outstanding medical records and to fill out authorized released forms for private treatment records he would like VA to request on his behalf.  The RO/AMC should also take this opportunity to any obtain outstanding VA treatment records of pertinent treatment. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be sent a letter requesting him to identify any relevant outstanding medical records. Authorized release forms should be provided.

2.  Outstanding VA treatment records from other VA facilities identified by the Veteran or the record should be obtained.

3.  The Veteran should be scheduled for a VA examination to assess whether the Veteran has any current residuals from a head injury sustained in service and to assess whether his temporal lobe, micropsia, and episodes of loss of consciousness are otherwise related to service.  The VA examiner should be a neurologist or a physician with a background relevant to assessing residuals of head injuries.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination. The examiner must note in the examination report that the evidence in the claims file has been reviewed. 

After reviewing the file and examining the Veteran, the examiner should render an opinion as to the following: 

a.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran has current residuals of a head injury sustained during active service in May 1975, to include temporal lobe damage, episodes of loss of consciousness, limb weakness, aphasia, double vision, tremor and/or a traumatic brain injury. 

b.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current complaints of temporal lobe damage are related to the dizziness and micropsia reported during active service. 

c.  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has micropsia that was caused or aggravated by a head injury in service, or is otherwise related to the Veteran military service. 

If the examiner concludes that any diagnosed disability is considered to be a congenital or developmental abnormality, or that the diagnosed disorder pre-existed the Veteran's service, this should be specifically stated.  With respect to any diagnosed congenital or developmental abnormality, or pre-existing disorder, the examiner should opinion whether it is at least as likely as not that any diagnosed disorder was aggravated beyond the normal progress of the disease during or due to the Veteran's military service, to include the May 1975 head injury.

Please note that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended relationship; "less likely" weighs against a causal relationship.  Please answer the questions posed with use of "as likely," "more likely," or "less likely" language.

In all conclusions, the examiner must explain the medical basis or bases for his or her opinion with use of the evidence of record.

If any opinion and supporting explanation cannot be provided without invoking processes relating to guesses or judgment based on mere conjecture, the examiner should clearly and specifically so specify in the report, and explain this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiological opinion without resorting to speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the medical issue at hand.

4.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the RO/AMC should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


